UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-6490



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ARNOLD LLOYD JACKSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, District
Judge. (5:02-cr-30020-MFU-13)


Submitted:   August 14, 2008                 Decided:   August 20, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arnold Lloyd Jackson, Appellant Pro Se. John L. Brownlee, United
States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Arnold Lloyd Jackson appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2000) motion. We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.     United States v.

Jackson, No. 5:02-cr-30020-MFU-13 (W.D. Va. Mar. 14, 2008).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                                2